     Case 2:19-cv-02617-KJM-DMC Document 16 Filed 07/29/20 Page 1 of 5

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TIMOTHY RAY BAKER,                                 No. 2:19-CV-2617-KJM-DMC-P
12                        Plaintiff,
13           v.                                          FINDINGS AND RECOMMENDATIONS
14    J. LYNCH, et al.,
15                        Defendants.
16

17                   Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is plaintiff’s motion for preliminary injunctive relief

19   (ECF No. 2).

20
21                                     I. PLAINTIFF’S ALLEGATIONS

22                   This action proceeds on plaintiff’s original complaint. Plaintiff names the

23   following as defendants: (1) J. Lynch; (2) J. Howard; (3) J. Frederick; (4) D. Roth; (5) M. Hontz;

24   and (6) A.W. Peterson. See ECF No. 1, pg. 1. According to plaintiff, the events giving rise to the

25   complaint occurred at California State Prison – Sacramento (CSP-Sac.). See id. Plaintiff presents

26   three claims.

27   ///

28   ///
                                                         1
     Case 2:19-cv-02617-KJM-DMC Document 16 Filed 07/29/20 Page 2 of 5

 1                  In his first claim, plaintiff alleges defendant J. Howard wrote a racially biased

 2   “Informational Chrono” which contained false and fabricated concerns about plaintiff being

 3   aggressive and agitated whenever she (J. Howard) was near him. Id. at 3. According to the

 4   Informational Chrono, J. Howard stated she was in fear for her safety in plaintiff’s presence

 5   because plaintiff has a history of mental illness and incidents of assaulting staff. See id. Plaintiff

 6   also states the Informational Chrono improperly referenced his “convictions against women” and

 7   a “history of aggression against women (commitment offenses).” Id. Plaintiff alleges defendant

 8   Howard’s statement are “tantamount to discriminatory racial bias and defamation of character.”

 9   Id. Plaintiff claims defendant Howard “created a pattern of false safety concerns amongst female

10   employees. . . .” Id. Plaintiff states that he has never assaulted a female prison staff member and

11   that his commitment offense involved one woman – his estranged wife – and not a history of

12   aggression toward women. See id. According to plaintiff, J. Howard’s conduct has resulted in

13   unnecessary and arbitrary extra security precautions when plaintiff is involved with staff. See id.

14   at 4. This, plaintiff states, in turn has resulted in difficulty obtaining medical appointments.

15                  Plaintiff also claims defendant Howard’s conduct is racially motivated because

16   plaintiff is black and defendant Howard is white. See id. at 5. Plaintiff alleges defendant Howard

17   has a personal dislike for plaintiff and suggests this may be due to his race. See id. Finally,

18   plaintiff alleges defendant Howard’s conduct was in retaliation for plaintiff having filed a staff

19   complaint against her for failing to assist him in preparing for a parole hearing. See id.

20                  Accompanying plaintiff’s first claim is a copy of a December 1, 2016, form
21   “CDC-128B,” also known as an “Informational Chrono,” completed by defendant Howard. See

22   id. at 7. In this form, defendant Howard describes an incident that same day in which plaintiff

23   became belligerent after defendant Howard completed a “Form 22” which denied plaintiff credit

24   restoration. See id. According to defendant Howard: “Baker became belligerent and started to

25   cuss at me saying ‘Fuck that Bitch’ and ‘She a racist Bitch.’” Id.

26   ///
27   ///

28   ///
                                                        2
     Case 2:19-cv-02617-KJM-DMC Document 16 Filed 07/29/20 Page 3 of 5

 1                  In his second claim, plaintiff alleges that, on November 21, 2019, defendant

 2   Howard and defendants Hontz and Roth – all members of the Classification Committee – denied

 3   him access to the C Yard “solely because of the 128-A-B that CCI J. Howard fabricated falsely

 4   against me on December 1, 2016. . . .” Id. at 13. According to plaintiff, he was denied access to

 5   C Yard programs due to the false safety concerns outlined by defendant Howard. In a one-page

 6   declaration accompanying plaintiff’s second claim, plaintiff appears to state that defendants J.

 7   Frederick and A.W. Peterson was also members of the Classification Committee that met on

 8   November 21, 2019. See id. at 6. In this declaration, plaintiff states that defendants conspired to

 9   put his health and safety in danger by requiring him to be housed on B Yard instead of C Yard.

10   See id. Plaintiff states B Yard is dangerous and violent, with three known murders occurring in a

11   30-day span. See id. Plaintiff states the Classification Committee defendants knew that B Yard

12   was a hotbed of gang warfare. See id. Plaintiff claims defendants’ conduct was based on the

13   Informational Chrono fabricated by defendant Howard. See id. According to plaintiff, while on

14   B Yard he was violently attacked by other inmates on December 2, 2019. See id. at 16.

15                  In his third claim, plaintiff claims that he has not been assigned to any groups,

16   work, or other rehabilitative activities since arriving on B Yard. See id. at 19. Plaintiff also states

17   that he has not had access to adequate medical treatment. See id. Other than again mentioning

18   defendant Howard’s alleged fabrication of the Informational Chrono, plaintiff does not name any

19   defendants with respect to his third claim.

20
21                                            II. DISCUSSION

22                  The legal principles applicable to requests for injunctive relief, such as a

23   temporary restraining order or preliminary injunction, are well established. To prevail, the

24   moving party must show that irreparable injury is likely in the absence of an injunction. See

25   Stormans, Inc. v. Selecky, 586 F.3d 1109, 1127 (9th Cir. 2009) (citing Winter v. Natural Res.

26   Def. Council, Inc., 129 S.Ct. 365 (2008)). To the extent prior Ninth Circuit cases suggest a lesser
27   standard by focusing solely on the possibility of irreparable harm, such cases are “no longer

28   controlling, or even viable.” Am. Trucking Ass’ns, Inc. v. City of Los Angeles, 559 F.3d 1046,
                                                        3
     Case 2:19-cv-02617-KJM-DMC Document 16 Filed 07/29/20 Page 4 of 5

 1   1052 (9th Cir. 2009). Under Winter, the proper test requires a party to demonstrate: (1) he is

 2   likely to succeed on the merits; (2) he is likely to suffer irreparable harm in the absence of an

 3   injunction; (3) the balance of hardships tips in his favor; and (4) an injunction is in the public

 4   interest. See Stormans, 586 F.3d at 1127 (citing Winter, 129 S.Ct. at 374). The court cannot,

 5   however, issue an order against individuals who are not parties to the action. See Zenith Radio

 6   Corp. v. Hazeltine Research, Inc., 395 U.S. 100, 112 (1969). Moreover, if an inmate is seeking

 7   injunctive relief with respect to conditions of confinement, the prisoner’s transfer to another

 8   prison renders the request for injunctive relief moot, unless there is some evidence of an

 9   expectation of being transferred back. See Prieser v. Newkirk, 422 U.S. 395, 402-03 (1975);

10   Johnson v. Moore, 948 F.3d 517, 519 (9th Cir. 1991) (per curiam).

11                  In his complaint, plaintiff alleges various constitutional violations arising from an

12   Informational Chrono completed in 2016 and his placement on B Yard in 2019. In his motion for

13   injunctive relief, plaintiff states that he has experienced harassment and retaliation by correctional

14   officers since filing this lawsuit. See ECF No. 2. According to plaintiff, prison officials are

15   acting in order to “stop me from continuing with my suit.” Plaintiff dos not describe the nature of

16   the alleged harassment and retaliation. Nor does plaintiff say who is allegedly harassing him or

17   retaliating against him. Id. Plaintiff seeks a temporary restraining order directed at defendants to

18   this case to “stop the harassment of the plaintiff and provide the plaintiff access to legal materials

19   and access to the law lib[rary].” Id.

20                  The Court finds that preliminary injunctive relief is not warranted. First, plaintiff
21   has not demonstrated that he is likely to succeed on the merits of his claims. As discussed on the

22   accompanying order, while plaintiff has stated some cognizable claims, other claims are not

23   adequately pleaded. Further, stating a cognizable claim does not mean that plaintiff is likely to

24   prevail on that claim.

25                  Second, plaintiff has not demonstrated that he is likely to suffer irreparable injury

26   absent an injunction. Specifically, plaintiff’s injury appears at this point to be speculative.
27   Moreover, any injury resulting from harassment or retaliation by prison officials since plaintiff

28   filed this lawsuit can be remedied by way of a separate civil action. And, as indicated above,
                                                         4
     Case 2:19-cv-02617-KJM-DMC Document 16 Filed 07/29/20 Page 5 of 5

 1   plaintiff fails to describe the nature of the alleged harassment and retaliation such that the Court

 2   can determine whether the possibility of an irreparable injury is implicated.

 3                  Third, the Court cannot issue injunctive relief directed at parties who are not

 4   defendants to the underlying action. Here, plaintiff’s motion references harassment and

 5   retaliation by unspecified prison officials who may or may not be named defendants.

 6

 7                                          III. CONCLUSION

 8                  Based on the foregoing, the undersigned recommends that plaintiff’s motion for

 9   injunctive relief (ECF No. 2) be denied.

10                  These findings and recommendations are submitted to the United States District

11   Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

12   after being served with these findings and recommendations, any party may file written objections

13   with the court. Responses to objections shall be filed within 14 days after service of objections.

14   Failure to file objections within the specified time may waive the right to appeal. See Martinez v.

15   Ylst, 951 F.2d 1153 (9th Cir. 1991).

16

17   Dated: July 29, 2020
                                                            ____________________________________
18                                                          DENNIS M. COTA
19                                                          UNITED STATES MAGISTRATE JUDGE

20
21

22

23

24

25

26
27

28
                                                        5
